Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 12/14/2021 have been fully considered and are persuasive. 

3.	Claims 1-10, 12-18 and 20 claims 11 and 19 are canceled. 

Allowable Subject Matter
4.	Claims 1-10, 12-18 and 20 are allowed. 
5.	The following is an examiner’s statements of reasons for allowance:
6. 	 The following references disclose the general subject matter recited in independent claims 1, 12 and 17. 

7.	Bacastow (US Pub. No. US 2016/0080397 A1) provides a method and system for protecting data and tracking the movement of data as it is shared and moved between authorized and unauthorized devices and among authorized and unauthorized users using a Forensic Computing Platform.

8.	Kumaresan (US patent No. US 7,673,169 B1) provides a system for implementing an adaptive data access error handling policy comprising a first 
9.	Syme (US patent US 10,581,883 B1) provide computer system for visual content analysis technique applied to electronic communication over computer network
Reasons for Allowance 
11.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… wherein the shared data is encrypted; receiving, by the data consumer system, program code that is executable to implement a verification environment that acts as a sandbox in which data shared by the data provider system is operated on by the data consumer system using a set of processing routines to generate a set of processing results, and in which the set of processing results is evaluated according to the set of policies before being sent outside the sandbox; instantiating, by the data consumer system, the verification environment in which to execute the set of processing routines to process a decrypted form of a portion of the shared data, processing, by the data consumer system, the portion within the verification environment by executing the set of processing routines to generate a processing result; verifying, within 
However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole 
                                                            Conclusion12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 






A.G.
December 16, 2021
/ABIY GETACHEW/                                                                                                                                        Primary Examiner, Art Unit 2434